Citation Nr: 1116553	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  10-10 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left shoulder condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to June 1986.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran was afforded a Travel Board Hearing before the undersigned Veterans Law Judge in June 2010.  A written transcript of this hearing was prepared and incorporated into the evidence of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of service connection for a left shoulder condition. 

The Veteran contends that his left shoulder condition began during his military service.  Specifically, the Veteran stated that he developed a left shoulder condition when a helicopter he was riding in was attacked and shot down in Vietnam.  Additionally, the Veteran reported that he reinjured his shoulder while on duty in 1978, when he fell off a chair.

The Veteran's service treatment records show that he reported left shoulder pain on multiple occasions.  In a November 1977 report, the doctor noted that the Veteran reported numbness, tingling, and a burning sensation in his left shoulder.  Additionally, the April 1978 report noted that the Veteran complained of left shoulder pain.  Furthermore, the February 1978 neurological report noted that the Veteran sustained an injury to his left shoulder in an auto accident in May 1977.  Moreover, the August 1979 record noted that the Veteran had chronic left shoulder pain, with a history of several injuries due to air crashes from 1964 to 1969.  Additional service treatment reports diagnosed the Veteran with tension tendonitis and a left shoulder contusion.  

The Veteran's VA outpatient treatment records documented complaints of left shoulder pain.  Additionally, it was noted in the January 2008 treatment record that the Veteran was holding his left arm, and had limited use when taking off his shirt.  

In the June 2010 Travel Board Hearing, the Veteran reported that he had a neck injury that caused pain in his shoulder.  Additionally, the Veteran also reported hurting his left shoulder in multiple helicopter crashes, and a 1978 injury from when he fell off a chair.  Furthermore, the Veteran also contends that his VA examination was inadequate because it was rushed, and the examiner did not fully perform all necessary tests.  

Additionally, while the Veteran was afforded a VA examination in August 2008 that included an etiological opinion, this opinion was incomplete.  38 C.F.R. § 4.20 (2010).  The Veteran reported that he had pain coming out of his neck that caused spasms in his left shoulder.  The examiner noted that the Veteran's pain was more radicular.  Additionally, the examiner noted that the Veteran's left shoulder x-ray showed acute arthritis.  The examiner diagnosed the Veteran with a left shoulder strain.  Furthermore, the examiner concluded that the any relationship between the Veteran's left shoulder conditions to his remote injury in 1968 was speculative.  This examination is of little probative value because the examiner did not give a clear opinion as to whether it is at least as likely as not that the Veteran's left shoulder condition had its onset during active service or is related to any in-service disease, event, or injury.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); Robinson v. Shinseki, 557 F.3d 1355 (2009); Combee v. Brown, 34 F.3d 1039 (1994). 

Without further clarification, the Board is without medical expertise to determine if any left shoulder disability is related to service.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As it remains unclear to the Board what left shoulder disability or disabilities the Veteran currently has, and the etiology of any such disability with respect to his service, a new VA examination and opinion is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Additionally, the Board notes that, to ensure a thorough examination and evaluation, the Veteran's condition must be viewed in relation to their history.  38 C.F.R. § 4.1 (2010).  Therefore, on remand, the Veteran should be afforded a VA examination that includes a review of the claims folder. 

Accordingly, the case is REMANDED for the following action:

1) The Veteran should be scheduled for a VA orthopedic examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests, including x-rays, should be conducted.

The examiner is requested to provide an opinion as to the diagnosis, date of onset, and etiology of any left shoulder disability or disabilities found to be present.  

The examiner should also provide an opinion as to whether it is at least as likely as not that any currently diagnosed left shoulder disability had its onset during active service or is related to any in-service disease, event, or injury.

Additionally, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's currently diagnosed left shoulder disability was caused and/or aggravated by his service-connected cervical spondylosis with left radiculitis.  

In rendering these opinions, the examiner should acknowledge the medical evidence of record, including the Veteran's service treatment records, specifically the November 1977, February 1978, April 1978, and August 1979 reports; VA outpatient treatment records; the August 2008 VA examination report; and any other relevant information.  Furthermore, the examiner should also discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.
 
The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claim, considering all applicable laws and regulations.  If the claim is denied, the AMC should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


